Title: To James Madison from Richard Cutts, 8 April 1812
From: Cutts, Richard
To: Madison, James


Dear SirSaco April 8th: 1812
The Papers this morng from Boston have thrown a gloom over our countenances, as they respect the elections & the proceedings in washington. With regard to the elections not withstanding the increase of votes on the Federal side, we are pretty confident of the election of Mr. Gerry, the district of Maine will do much better than last year, particularly this County, we shall give an increase on the Republican side of about five hundred, the whole of Maine about one thousand. The returns already come in embrace the Towns on the sea coast, which were most likely to be effected by the interruption of Commerce & the reported Embargo. The inland Towns do not feel the same pressure of the times & of course not so likely to change. I think we shall carry the Governor & Senate.
The House of Representatives are not elected until May, we cannot make very sanguine calculations upon keeping a Majority in that branch of the Legislature. Salem will undoubtedly be federal this year, several other large Towns that sent Republican Representatives last year have given Federal Majorities this year—on the other hand we shall have an accession of Republicans for this district. As the Members are now paid out of the public chest, we expect every Town will Send its full quota of Members. The House of Representatives will not fall much short of eight hundred Members.
Our political affairs are brought to a crisis, which it is painful for me to reflect upon. I had hoped that when the Prince Regent came into power, together with the necessities of the nation, that a change of Men & Measures would have followed—but our hopes have been disappointed & the calamities of war seem inevitable. The people having full confidence that every honorable effort has been made by the administration to preserve peace, wil[l] support the Govt. if war must follow.
All is bustle and confusion in our sea ports in setting away Vessels. It was a great Misfortune that any intimation of an Embargo was given to the public—it has enabled the enemies of the Country as wel[l] as the avaricious who are disposed to run all risks to get their Vessels away—& to throw a supply into the ports of our enemies, which will last for a great length of time & weaken a powerful weapon in the hands of this Country—the supplies wanted for Lisbon—the British Army & Cadiz. I cannot relinquish a hope that something will intervene to prevent the calamities of War.
Mrs: C & Boys join me in affectionate remembrance of yourself & Mrs: M. I am with great respect & esteem y h st
Richard Cutts
 